UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6012


DEWAYNE LEE ANTHONY,

                Plaintiff – Appellant,

          v.

ALBERT   KEITH KUHNE, MD   Doctor,         Marion   Correctional
Institution; SUSAN MCNEELY, R.N.,          Marion   Correctional
Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:12-cv-00387-RJC)


Submitted:   June 25, 2013                   Decided:   July 17, 2013


Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dewayne Lee Anthony, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dewayne Lee Anthony appeals the district court’s order

dismissing    his    complaint    under      42    U.S.C.   § 1983       (2006)   for

failure to state a claim.             We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated   by    the     district       court.        Anthony       v.     Khune,   No.

1:12-cv-00387-RJC (W.D.N.C. Dec. 18, 2012).                      We dispense with

oral   argument      because    the    facts      and   legal     contentions     are

adequately    presented    in    the    materials       before    this    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         2